Case 2:13-cv-00036-JES-NPM Document 287 Filed 07/31/20 Page 1 of 2 PageID 5745




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION



 PAMELA M. PERRY,

                Plaintiff,

 v.                                                   Case No. 2:13-cv-36-FtM-29NPM

 THE SCHUMACHER GROUP OF
      LOUISIANA,
 THE SCHUMACHER GROUP OF
      FLORIDA, INC.,
 COLLIER EMERGENCY GROUP,
      LLC,HEALTH MANAGEMENT
      ASSOCIATES INC. and
 NAPLES HMA, LLC
           Defendants.


                                          ORDER

       Before the Court is Plaintiff’s Motion to Compel Production of Net Worth

 Information (Doc. 281). Defendants The Schumacher Group of Louisiana, The

 Schumacher Group of Florida, Inc. and Collier Emergency Group, LLC (collectively

 “Schumacher”) filed a Response (Doc. 285). For the reasons discussed below, the motion

 is denied.

       Due to a spate of discovery motions over the past three months, the Court and the

 parties are more than familiar with the procedural and factual backdrop of the case, and

 thus, the Court will simply deal with the issue at hand. Here, Dr. Perry seeks to compel

 Schumacher to produce certain net worth information. (Doc. 281, p. 1). In particular, Perry

 has requested that Schumacher produce “[a]ll documents, such as balance sheets,

 evidencing Your assets and liabilities from 2016 to the Present.” (Id.). Perry claims that
Case 2:13-cv-00036-JES-NPM Document 287 Filed 07/31/20 Page 2 of 2 PageID 5746




 even after Schumacher agreed to produce its balance sheets, it did not. (Id., p. 2). And

 Perry also claims Schumacher only produced Earnings Before Interest, Taxes,

 Depreciation, and Amortization (“EBITDA”) for Collier Emergency Group, LLC, but not the

 other Schumacher entities. (Id., pp. 2-3).

        Schumacher responds that it produced an additional six (6) pages of updated

 records which included the requested EBITDA information for the other Schumacher

 entities. (Doc. 285, p. 2). As a result, this aspect of Perry’s request is moot. Schumacher

 also responds that it provided over 200 pages of tax forms and within these records are

 balance sheets. (Id.). Specifically, Schedule L tax forms are balance sheets and provide

 the information requested. (Id.). In fact, these Schedule L tax forms were used by Dr.

 Perry during her deposition of Schumacher’s corporate representative. (Id.). And Perry

 does not argue that the Schedule L tax forms do not provide the information needed.

        Schumacher has adequately responded to the request for production and the

 Motion to Compel Production of Net Worth Information (Doc. 281) is DENIED.

        DONE and ORDERED in Fort Myers, Florida on July 31, 2020.




                                              2
